DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Election/Restrictions
2.	Claims 10-13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2021.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-9, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0156207 (Imuta).
Imuta discloses a polar group-containing olefin copolymer (I) comprising:
a constituent unit represented by formula (1) wherein R1 is hydrogen (meets Applicants’ copolymer (B) monomer unit (1));
 a constituent unit represented by formula (2) wherein R2 is hydrogen (meets Applicants’ copolymer (B) monomer unit (1)); and
 a constituent unit represented by formula (3) wherein R3 is methylene, ethylene, trimethylene or tetramethylene, r is 0, X is an alcoholic hydroxyl (OH) group and p is 1 (meets Applicants’ copolymer (B) monomer unit (2) when R1 is hydrogen and p is 1 to 4), 
wherein the molar ratio of (1)+(2):(3) is in the range of 99.99:0.01 to 0.01:99.99, preferably 99.95:0.05 to 10:90, most preferably 90:10 to 10:90 (embraces Applicants’ molar proportion of copolymer (B) monomer (2)) (e.g., abstract, [0073-0078], [0102], [0119-0124], Tables 1 and 22, examples, claims).  Imuta discloses that when X is an OH group, the olefin copolymer has excellent gas barrier properties [0090]. Moreover, Imuta discloses resin compositions containing the olefin copolymer and a resin inclusive of vinyl alcohol-based resins such as EVOH and polyvinyl alcohol, nylon 6, polycarbonate, polypropylene, etc. (meets Applicants’ gas-barrier resin (A) per Table 1) (e.g., [0019], [1407], [1265-1285], claims 1 and 15-27).
 Imuta exemplifies ethylene allyl alcohol copolymer (Table 22) as an embodiment of a polar group-containing olefin copolymer (I) wherein constituent units (1) and (2) are each ethylene (meets Applicants’ copolymer (B) monomer unit (1)) and constituent unit (3) is allyl alcohol (meets Applicants’ copolymer (B) monomer unit (2) when R1 is hydrogen and p is 1).  In essence, said exemplified copolymer differs from Applicants’ copolymer (B) in that the molar amount of allyl alcohol (3) does not appear to fall within the presently claimed molar proportions defining monomer (2).  Inasmuch as Imuta embraces ethylene ally alcohol copolymers having a molar ratio of ethylene (1) to allyl alcohol (3) of 95:5 to 50:50, it would have been obvious to one having ordinary skill in the art to use an ethylene allyl alcohol copolymer wherein the molar proportion of allyl alcohol relative to ethylene + allyl alcohol is 5 to 50 mole% (meets Applicants’ molar proportions of copolymer (B) monomer (2)) with the reasonable expectation of success.
As to claims 1 and 19, it would have been obvious to one having ordinary skill in the art to formulate a resin composition containing an ethylene allyl alcohol copolymer having 5 to 50 mole% allyl alcohol (meets Applicants’ elected copolymer (B) containing monomer units (1) and (2) and molar proportion thereof) and a resin such as polyvinyl alcohol and/or EVOH (meets Applicants’ elected gas-barrier resin (A)) in weight ratios falling within the scope of the present claims for their expected additive effect and with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claims 2, 4 and 5, the presence of monomer unit (3) is not required.
As to claim 6,  Imuta’s preferred copolymers having a Mw of 5,000 to 1,300,000 and a molecular weight distribution (Mw/Mn) of not more than 3 (meets presently claimed Mw/Mn ratio) [0221] would have a maximum Mn of ~1,666 to 433,333 (meets presently claimed Mn).
As to claim 7, Imuta’s allyl alcohol comonomer (3) meets claimed limitations.
As to claims 8 and 9, Imuta discloses polyvinyl alcohol and EVOH (saponified ethylene/vinyl acetate copolymer).
As to claims 14-17, Imuta’s resin compositions are useful for producing similar articles [1397].
As to method claim 19, inasmuch as Imuta’s olefin copolymers wherein the X group is OH have excellent gas barrier properties [0090], it would be expected that mixing said copolymers with a thermoplastic resin would give rise to compositions having good gas barrier properties.
Response to Arguments
6.	Applicant's arguments filed May 02, 2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Imuta is non-analogous art, it is noted that Imuta clearly discloses that the olefin copolymers wherein the X group is OH have excellent gas barrier properties [0090] and, as such, it would be expected that combining said copolymers with a thermoplastic resin falling within the scope of presently claimed gas-barrier resin (A) would give rise to compositions having good gas barrier properties.  Accordingly, since Imuta discloses resin composition having gas-barrier properties, excellent flexibility and impact resistance (e.g., [0001], [1352], [1369], [1374], etc.), Imuta is directed to the same field of endeavor and technical problem.
Applicants’ contention that Imuta does not disclose the presently claimed monomer content is not well taken.  Considering Imuta embraces ethylene ally alcohol copolymers having a molar ratio of ethylene (1) to allyl alcohol (3) of 95:5 to 50:50, it would have been obvious to one having ordinary skill in the art to use an ethylene allyl alcohol copolymer having 5 to 50 mole% allyl alcohol (meets Applicants’ molar proportions of copolymer (B) monomer (2)) with the reasonable expectation of success. 
 	As to Applicants’ argument that Imuta provides no guidance to select the presently claimed combination of components, it is maintained that the presently claimed resin composition constitutes a viable embodiment of Imuta’s inventive disclosure.  That is, it would have been obvious to one having ordinary skill in the art to formulate a similarly-constituted resin composition, e.g., composition containing an ethylene allyl alcohol copolymer having 5 to 50 mole% allyl alcohol (meets Applicants’ elected copolymer (B) containing monomer units (1) and (2) and molar proportion thereof) and a resin such as polyvinyl alcohol and/or EVOH (meets Applicants’ elected gas-barrier resin (A)), from Imuta’s inventive disclosure, with the reasonable expectation the composition would be governed by good gas-barrier properties, flexibility and impact strength.  In this regard, Imuta discloses that the “resin composition according to the invention is excellent in flexibility…” [1369].  The motivation to combine the claimed components is found in the reference itself because Imuta teaches modifying the same resins defining Applicants’ gas-barrier resin (A) with the olefin copolymer.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765